DETAILED ACTION
The instant application having Application No. 16/562,269 filed on 09/05/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1, 3, 4, 15 and 22 are amended. Claims 1-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2022 has been entered.

Response to Arguments
Applicant's arguments, see Remarks, filed on 05/02/2022, with respect to the rejection(s) of claims 1-25 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub # US 2005/0043050 A1 hereinafter Lee) in view of NPL ("NR; NR and NG-RAN Overall Description; Stage 2", 3GPP TS 38.300 V15.2.0; June 2018; from Applicant’s IDS).
Regarding claim 1, Lee teaches “an apparatus in a wireless communication network,” as [(Para. 0060), the present invention may also be used in any wireless communication systems] “comprising: a shared radio bearer layer 2 (L2) structure,” [(Para. 0020), a radio protocol entity sharing method for MBMS services… (Para. 0022), The radio protocol entity includes at least a medium access control entity (MAC), a radio link control entity (RLC) or packet data convergence protocol entity (PDCP)… (Para. 0048), a plurality of cells of one Node B commonly use one lub transport bearer…] “the shared RB L2 structure comprising: a shared radio link control (RLC) sublayer comprising a shared 5RLC entity shared by a plurality of user equipment devices (UEs);” [(Para. 0043 and Fig. 4B and 5 “RLC”) … (Para. 0015), An MBMS service provides a streaming or background service to a plurality of UEs using a downlink only MBMS radio bearer (Interpreted as the bearer of each cell was shared by all UEs within that cell)] “and a shared packet data convergence protocol (PDCP) sublayer comprising a shared PDCP entity shared by the plurality of user equipment devices (UEs) or other wireless communication entities” [(Para. 0043 and Fig. 4B and 5 “PDCP”)… (Para. 0015), An MBMS service provides a streaming or background service to a plurality of UEs using a downlink only MBMS radio bearer (Interpreted as the bearer of each cell was shared by all UEs within that cell)].
However, Lee does not specifically disclose wherein the shared RLC sublayer and the shared PDCP sublayer are implemented in one or more of: a user plane function of a core portion of the 10wireless communication network, a central unit (CU) of a generalized NodeB (gNB) in an access portion of the wireless communication network, a distributed unit (DU) of the gNB, and an access node in the access portion of the wireless communication network.
In an analogous art, NPL teaches “wherein the shared RLC sublayer and the shared PDCP sublayer are implemented in one or more of: a user plane function of a core portion of the 10wireless communication network, a central unit (CU) of a generalized NodeB (gNB) in an access portion of the wireless communication network, a distributed unit (DU) of the gNB, and an access node in the access portion of the wireless communication network.” As  [(Section 4.4.2), The figure below shows the protocol stack for the control plane, where: PDCP, RLC and MAC sublayers (terminated in gNB on the network side) perform the functions listed in subclause 6].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Lee to provide an effective technique as taught by NPL to include dynamic resource schedulers in gNB that allocate physical layer resources for the downlink and the uplink in order to utilize radio resources efficiently [NPL: Page 52].
Regarding claim 2, the combination of Lee and NPL, specifically NPL teaches “wherein: the shared RLC sublayer and the shared PDCP sublayer are implemented in 20the CU of the gNB; or the shared RLC sublayer and the shared PDCP sublayer are implemented in a user plane function in the core portion of the wireless communication network; or the shared PDCP sublayer is implemented in the CU and the shared RLC sublayer is implemented in the DU or the access node; or  25the shared PDCP sublayer is implemented in the core portion of the wireless communication network and the shared RLC sublayer is implemented in the DU or the access node” as [(Page 16, Section 4.4.2), The figure below shows the protocol stack for the control plane, where: PDCP, RLC and MAC sublayers (terminated in gNB on the network side) perform the functions listed in subclause 6].
Regarding claim 3, the combination of Lee and NPL, specifically Lee teaches “wherein the shared RLC entity is 30configured to perform RLC operations on packets being transmitted to or received from a plurality of UEs” as [(Para. 0043), second-layer protocol entities, which include the PDCP, RLC, and MAC sublayers, are configured to provide a specific MBMS service to a plurality of cells managed by the RNC.].  
Regarding claim 4, the combination of Lee and NPL, specifically Lee teaches “wherein the shared PDCP entity is configured to perform PDCP operations on packets being transmitted to or received from a plurality of UEs” as [(Para. 0043), second-layer protocol entities, which include the PDCP, RLC, and MAC sublayers, are configured to provide a specific MBMS service to a plurality of cells managed by the RNC.].  
Regarding claim 5, the combination of Lee and NPL, specifically NPL teaches “wherein the shared RB L2 structure is implemented for the plurality of UEs having one or more of: a same QoS level, belonging to a same network slice and belonging to a same UE group” as [(Page 56), For each UE, 5GC establishes one or more PDU Sessions….. AS-level mapping rules in the UE and in the NG-RAN associate UL and DL QoS Flows with DRBs….. (Page 57), At Access Stratum level, the data radio bearer (DRB) defines the packet treatment on the radio interface (Uu). A DRB serves packets with the same packet forwarding treatment. The QoS flow to DRB mapping by NG-RAN is based on QFI and the associated QoS profiles (i.e. QoS parameters and QoS characteristics… (Page 52, Section 10.1), QoS requirements of each UE].  
Regarding claim 106, the combination of Lee and NPL, specifically Lee teaches “wherein a MAC entity associated with the shared RB L2 structure is a shared MAC entity of the shared radio bearer,” as [(Para. 0044), One MAC entity in the UTRAN side is shared by the various MBMS services] “the shared MAC entity configured to manage medium access control operations for communicating data to and from the plurality of UEs” [(Para. 0045), Two UEs, shown in FIGS. 4A and 4B as terminal A and terminal B, each receiving a specific MBMS service from at least two different cells or Node Bs, share one of the layer 2 radio protocol entity (e.g., the MAC sublayer in FIG. 4A, and the PDCP and the RLC sublayers in FIG. 4B)].  
Regarding claim 157, the combination of Lee and NPL, specifically Lee teaches “wherein the shared RB L2 structure is a signaling radio bearer, or wherein the shared radio bearer is a data radio bearer” as [(Para. 0015), An MBMS service provides a streaming or background service to a plurality of UEs using a downlink only MBMS radio bearer].  
Regarding claim 8, the combination of Lee and NPL, specifically NPL teaches “wherein wireless resources allocated for communication with the plurality of UEs, modulation and coding schemes allocated for 20communication with the plurality of UEs, or both, are fixed, the apparatus further configured to communicate said fixed allocations to the plurality of UEs” [(Page 53, Section 10.2), the gNB can allocate downlink resources for the initial HARQ transmissions to UEs: RRC defines the periodicity of the configured downlink assignments while PDCCH addressed to CS-RNTI can either signal and activate the configured downlink assignment, or deactivate it; i.e. a PDCCH addressed to CS-RNTI indicates that the downlink assignment can be implicitly reused according to the periodicity defined by RRC, until deactivated].  
Regarding claim 9, the combination of Lee and NPL, specifically NPL teaches “wherein wireless resources allocated for communication with the plurality of UEs, modulation and coding schemes allocated for 25communication with the plurality of UEs, or both, are variable per transmission, the apparatus further configured to communicate said variable allocations to the plurality of UEs” as [(Page 12, Section 4.2), Dynamic allocation of resources to UEs in both uplink and downlink (scheduling)].  
Regarding claim 10, the combination of Lee and NPL, specifically NPL teaches “wherein access to wireless resources for communication 30by the plurality of UEs is contention-based” as [(See Figure 9.2.6-1), Contention-Based].  
Regarding claim 11, the combination of Lee and NPL, specifically NPL teaches “wherein access to wireless resources for communication by the plurality of UEs is contention-free, the apparatus further configured to provide per-transmission resource assignment signals for use by the plurality of UEs in accessing the wireless resources” as [(Page 49, Section 9.2.6), Furthermore, the random access procedure takes two distinct forms: contention-based random access (CBRA) and contention-free random access (CFRA) as shown on Figure 9.2.6-1 below. Normal DL/UL transmission can take place after the random access procedure].  
Regarding claim 12, the combination of Lee and NPL, specifically NPL teaches “wherein the shared PDCP entity is configured to create a PDCP protocol data unit (PDU) including a PDCP header,” [(Page 29, Section 6.4.1), The main services and functions of the PDCP sublayer for the user plane include: Header compression and decompression] “the PDCP header including one or more of a UE identifier, a sequence number and a slice identifier” [(Page 37, Section 8.2), Single Network Slice Selection Assistance information (S-NSSAI): identifies a network slice… (Page 72, Section 16.3.4.4), In case of network slicing, S-NSSAI information is added per PDU session].  
Regarding claim 1013, the combination of Lee and NPL, specifically NPL teaches “wherein the shared RLC entity is configured to create a RLC protocol data unit (PDU) including a RLC header, the RLC header including one or more of a UE identifier, a packet identifier, a segment identifier, a slice identifier and a description of a payload in the RLC PDU” as [(Page 29, Section 6.6), An example of the Layer 2 Data Flow is depicted on Figure 6.6-1, where a transport block is generated by MAC by concatenating two RLC PDUs from RBx and one RLC PDU from RBy. The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)].
Regarding claim 1514, the combination of Lee and NPL, specifically NPL teaches “wherein the RLC header includes a packet identifier, the packet identifier selected from a random identifier pool by the shared RLC entity” as [(Page 29, Section 6.6), The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)].
Regarding claim 15, NPL teaches “a method for wireless downlink communication with a plurality of user equipment devices (UEs),” as [(Para. 0060), the present invention may also be used in any wireless communication systems… (Para. 0015), An MBMS service provides a streaming or background service to a plurality of UEs using a downlink only MBMS radio bearer] “the method performed by an apparatus which supports a shared radio bearer,” [(Para. 0020), a radio protocol entity sharing method for MBMS services… (Para. 0022), The radio protocol entity includes at least a medium access control entity (MAC), a radio link control entity (RLC) or packet data convergence protocol entity (PDCP)… (Para. 0048), a plurality of cells of one Node B commonly use one lub transport bearer…] “20the apparatus including: a plurality of per-UE packet data convergence protocol (PDCP) entities,” [(Para. 0043), PDCP entities] “a shared PDCP entity,” [(Para. 0043 and Fig. 4B and 5 “PDCP”)] “a shared radio link control (RLC) entity” [(Para. 0043 and Fig. 4B and 5 “RLC”)] “and a shared medium access control (MAC) entity,” [(Para. 0044), MAC entity] “the shared PDCP entity and the shared RLC entity shared by the plurality of UEs” [(Para. 0043 and Fig. 4B and 5 “RLC”…“PDCP”)… (Para. 0015), An MBMS service provides a streaming or background service to a plurality of UEs using a downlink only MBMS radio bearer (Interpreted as the bearer of each cell was shared by all UEs within that cell)].
Howdever, Lee does not specifically disclose the method comprising: receiving, by the shared PDCP entity, downlink data from one of the plurality of per-UE PDCP entities, the downlink data for transmission to a 25corresponding UE; applying, by the shared PDCP entity, a PDCP header to said downlink data to produce PDCP downlink output, the PDCP header having an identifier (R-ID) value indicative of the corresponding UE; performing, by the shared RLC entity, one or more downlink RLC 30operations on the PDCP downlink output to produce RLC downlink output; and wirelessly transmitting, by the shared MAC entity, the RLC downlink output for reception by the corresponding UE.
In an analogous art, NPL teaches “the method comprising: receiving, by the shared PDCP entity, downlink data from one of the plurality of per-UE PDCP entities,” as [(Section 6.4.1), The main services and functions of the PDCP sublayer for the user plane include: PDCP PDU routing (in case of split bearers)] “the downlink data for transmission to a 25corresponding UE;” [(Page 27, Section 6.2.2), point-to-point channel, dedicated to one UE, for the transfer of user information. A DTCH can exist in both uplink and downlink] “applying, by the shared PDCP entity, a PDCP header to said downlink data to produce PDCP downlink output,” [(Page 29, Section 6.6), An example of the Layer 2 Data Flow is depicted on Figure 6.6-1, where a transport block is generated by MAC by concatenating two RLC PDUs from RBx and one RLC PDU from RBy. The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)] “the PDCP header having an identifier (R-ID) value indicative of the corresponding UE;” [(Page 56, Section 12), A QoS flow is identified within a PDU session by a QoS Flow ID (QFI) carried in an encapsulation header over NG-U] “performing, by the shared RLC entity, one or more downlink RLC 30operations on the PDCP downlink output to produce RLC downlink output;” [(Section 16.1.3), When duplication is configured for a radio bearer by RRC, a secondary RLC entity and a secondary logical channel are added to the radio bearer to handle the duplicated PDCP PDUs. Duplication at PDCP therefore consists in submitting the same PDCP PDUs twice: once to the primary RLC entity and a second time to the secondary RLC entity.] “and wirelessly transmitting, by the shared MAC entity, the RLC downlink output for reception by the corresponding UE” [(Section 6.2), The main services and functions of the MAC sublayer include: Mapping between logical channels and transport channels; Scheduling information reporting…].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Lee to provide an effective technique as taught by NPL to include dynamic resource schedulers in gNB that allocate physical layer resources for the downlink and the uplink in order to utilize radio resources efficiently [NPL: Page 52].
Regarding claim 16, the combination of Lee and NPL, specifically NPL teaches “wherein the shared radio bearer is implemented for the plurality of UEs having one or more of: a same QoS level, belonging to a same network slice and belonging to a same UE group” as [(Page 56), For each UE, 5GC establishes one or more PDU Sessions….. AS-level mapping rules in the UE and in the NG-RAN associate UL and DL QoS Flows with DRBs….. (Page 57), At Access Stratum level, the data radio bearer (DRB) defines the packet treatment on the radio interface (Uu). A DRB serves packets with the same packet forwarding treatment. The QoS flow to DRB mapping by NG-RAN is based on QFI and the associated QoS profiles (i.e. QoS parameters and QoS characteristics… (Page 52, Section 10.1), QoS requirements of each UE].
Regarding claim 17, the combination of Lee and NPL, specifically NPL teaches “wherein the R-ID value assigned to a particular UE uniquely identifies the UE within one or more of a predetermined geographic area and a predetermined network slice” as [(Page 68, Section 16.3.1), NSSAI (Network Slice Selection Assistance Information) includes one or more S-NSSAIs (Single NSSAI). Each network slice is uniquely identified by a S-NSSAI].
Regarding claim 1018, the combination of Lee and NPL, specifically NPL teaches “wherein the shared RLC entity is configured to assign an identifier to each PDCP protocol data unit (PDU) received” as [(Page 29, Section 6.6), The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)].
Regarding claim 19, the combination of Lee and NPL, specifically NPL teaches “wherein the shared RLC entity is configured to assign a segment identifier to a PDCP PDU when segmentation of the PDCP PDU is 15required” as [(Page 29, Section 6.6), The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)].
Regarding claim 20, the combination of Lee and NPL, specifically NPL teaches “wherein the shared PDCP entity is configured to perform PDCP operations relating to the R-ID” as [(Page 67, Section 16.1.3), When an RLC entity acknowledges the transmission of a PDCP PDU, the PDCP entity shall indicate to the other RLC entity to discard it].
Regarding claim 2021, the combination of Lee and NPL, specifically NPL teaches “wherein each of the per-UE PDCP entities perform PDCP operations on a per UE basis” as [(Page 60, Section 13.1), The maximum supported data rate for integrity protected DRBs is a UE capability indicated at NAS layer, with a minimum value of 64 kbps and a maximum value of the highest data rate supported by the UE. In case of failed integrity check (i.e. faulty or missing MAC-I), the concerned PDU shall be discarded by the receiving PDCP entity].
Regarding claim 22, Lee teaches “a method for wireless uplink communication with a plurality of user equipment devices (UEs),” as [(Para. 0060), the present invention may also be used in any wireless communication systems… (Para. 0015), An MBMS service provides a streaming or background service to a plurality of UEs using a downlink only MBMS radio bearer] “the method performed by an apparatus which supports a shared radio bearer,” [(Para. 0020), a radio protocol entity sharing method for MBMS services… (Para. 0022), The radio protocol entity includes at least a medium access control entity (MAC), a radio link control entity (RLC) or packet data convergence protocol entity (PDCP)… (Para. 0048), a plurality of cells of one Node B commonly use one lub transport bearer…] “25the apparatus including a plurality of per-UE packet data convergence protocol (PDCP) entities,” [(Para. 0043), PDCP entities] “a shared PDCP entity,” [(Para. 0043 and Fig. 4B and 5 “PDCP”)] “a shared radio link control (RLC) entity” [(Para. 0043 and Fig. 4B and 5 “RLC”)] “and a shared medium access control (MAC) entity,” [(Para. 0044), MAC entity] “the shared PDCP entity and the shared RLC entity shared by the plurality of UEs,” [(Para. 0043 and Fig. 4B and 5 “RLC”…“PDCP”)… (Para. 0015), An MBMS service provides a streaming or background service to a plurality of UEs using a downlink only MBMS radio bearer (Interpreted as the bearer of each cell was shared by all UEs within that cell)] “the method comprising: wirelessly receiving, by the shared MAC entity, packet segments from the plurality of UEs,” [(Para. 0045), Two UEs, shown in FIGS. 4A and 4B as terminal A and terminal B, each receiving a specific MBMS service from at least two different cells or Node Bs, share one of the layer 2 radio protocol entity (e.g., the MAC sublayer in FIG. 4A, and the PDCP and the RLC sublayers in FIG. 4B)].
However, Lee does not specifically disclose each packet segment including, in an RLC header thereof, a 30respective packet identifier indicative of a corresponding packet to which each packet segment belongs; 6085960285 US02re-assembling, by the shared RLC entity, said packet segments into corresponding packets by collecting together packet segments having matching packet identifiers, the corresponding packets each having a PDCP header having an identifier (R-ID) value indicative of the corresponding UE; 5associating, by the shared PDCP entity, each one of the corresponding packets with a corresponding originating one of the UEs based on the R-ID value; and forwarding, by the shared PDCP entity, each one of the corresponding packets to a per-UE PDCP entity associated with the corresponding originating one 10of the one UEs associated with said one of the corresponding packets.
In an analogous art, NPL teaches “each packet segment including, in an RLC header thereof, a 30respective packet identifier indicative of a corresponding packet to which each packet segment belongs;” as [(Page 29, Section 6.6), The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)] “6085960285 US02re-assembling, by the shared RLC entity, said packet segments into corresponding packets by collecting together packet segments having matching packet identifiers,” [(Page 28, Section 6.3.3), ARQ retransmits RLC SDUs or RLC SDU segments based on RLC status reports] “the corresponding packets each having a PDCP header having an identifier (R-ID) value indicative of the corresponding UE;” [(Page 68, Section 16.3.1), NSSAI (Network Slice Selection Assistance Information) includes one or more S-NSSAIs (Single NSSAI). Each network slice is uniquely identified by a S-NSSAI] “5associating, by the shared PDCP entity, each one of the corresponding packets with a corresponding originating one of the UEs based on the R-ID value;” [(Section 6.4.1), The main services and functions of the PDCP sublayer for the user plane include: PDCP PDU routing] “and forwarding, by the shared PDCP entity, each one of the corresponding packets to a per-UE PDCP entity associated with the corresponding originating one 10of the one UEs associated with said one of the corresponding packets” [(Section 6.4.1), The main services and functions of the PDCP sublayer for the user plane include: PDCP PDU routing].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Lee to provide an effective technique as taught by NPL to include dynamic resource schedulers in gNB that allocate physical layer resources for the downlink and the uplink in order to utilize radio resources efficiently [NPL: Page 52].
Regarding claim 23, the combination of Lee and NPL, specifically NPL teaches “wherein the R-ID value assigned to a particular UE uniquely identifies the UE within one or more of a predetermined geographic area and a predetermined network slice” as [(Page 68, Section 16.3.1), NSSAI (Network Slice Selection Assistance Information) includes one or more S-NSSAIs (Single NSSAI). Each network slice is uniquely identified by a S-NSSAI].
Regarding claim 24, the combination of Lee and NPL, specifically NPL teaches “one or more of the packet segments encapsulate a PDCP protocol data unit (PDU) or one or more of the packet segments encapsulate a segment of a PDCP PDU” as [(Page 29, Section 6.4.1), PDCP PDU routing]. 
Regarding claim 2025, the combination of Lee and NPL, specifically NPL teaches “during re-assembling said packet segments, the shared RLC entity, upon determination of a missing packet segment, triggers retransmission of the missing packet segment” as [(Page 28, Section 6.3.3), ARQ retransmits RLC SDUs or RLC SDU segments based on RLC status reports].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463